Dismissed and Memorandum Opinion filed June 18, 2009







Dismissed
and Memorandum Opinion filed June 18, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00476-CR
____________
 
LEONARD WATKINS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 1137429
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was indicted for the offense of possession with intent to deliver a controlled
substance.  On March 7, 2009, the State filed a motion to dismiss the criminal
action because the defendant was convicted in another case.  The trial judge
granted this motion on March 7, 2009.  On May 13, 2009, appellant filed a
notice of appeal. 




Because
there is no judgment of conviction, we must dismiss this appeal for want of
jurisdiction.  Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447
(1961).  Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)